Citation Nr: 0022573	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-05 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for chronic low back 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active service from June 1968 to June 1972.  
This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Boise Regional 
Office (RO) January 1998 rating decision which denied service 
connection for tinnitus and "nerve damage in lower back."

In August 1999, additional evidence, parts of which were not 
previously of record, was submitted to the Board, consisting 
of service medical records and VA medical records from 
September 1997 to June 1999.  Initial consideration of this 
evidence by the RO was waived in writing by the veteran's 
representative pursuant to 38 C.F.R. § 20.1304(c) (1999).


FINDINGS OF FACT

1.  Low back symptoms or impairment were not evident in 
service or for many years thereafter, and competent medical 
evidence does not show that the veteran's currently diagnosed 
low back disability is linked to service, any incident 
occurring therein, or lumbar puncture treatment performed in 
service in March 1969.

2.  There is no current medical diagnosis of tinnitus, and 
competent medical evidence does not demonstrate a link 
between any claimed tinnitus and the veteran's active 
service, any incident occurring therein, or lumbar puncture 
treatment performed in March 1969.


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim of 
service connection for chronic low back disability.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not presented a well-grounded claim of 
service connection for tinnitus.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may also 
be allowed on a presumptive basis for arthritis, if the 
disability becomes manifest to a compensable degree within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-27 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).  

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible is required to establish a 
well-grounded claim.  Libertine v. Brown, 9 Vet. App. 521 
(1996); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994).  Thus, lay statements 
regarding a medical diagnosis or causation do not constitute 
evidence sufficient to establish a well-grounded claim under 
38 U.S.C.A. § 5107(a).

The veteran's service medical records do not reveal any 
report or clinical finding referable to any symptom or 
impairment involving the low back or tinnitus; in March 1969, 
a lumbar puncture at the L4-5 interspace was performed during 
treatment for headaches/influenza syndrome and to rule out 
encephalitis.

Significantly, on VA medical examination in December 1972 
(performed in conjunction with the claim of service 
connection for an ankle disability), no clinical finding 
referable to the presence of any low back disability or 
tinnitus was reported or identified.

VA medical records from September 1997 to June 1999 document 
intermittent treatment for various symptoms and illnesses 
including low back disability.  In October 1997, the veteran 
indicated that he had a spinal tap in service and attributed 
his left leg pain and weakness to that treatment.  In June 
1998, he reported a 25-year history of tinnitus.  In August 
1998, he reported a history of low back and left leg pain for 
about 20 years.  Diagnostic testing, including a lumbar 
myelogram in August 1998, revealed an L5-S1 disc protrusion 
and degenerative disc disease of the lumbar spine.

The veteran contends that he has chronic low back disability 
and tinnitus which developed as a result of lumbar spine 
puncture treatment performed during active service; 
reportedly, he has experienced persistent symptoms of 
radiating low back pain and tinnitus since that time.

Based on the totality of the evidence of record, as discussed 
above, the Board finds that the claims of service connection 
for chronic low back disability and tinnitus are not well 
grounded.  With regard to the claimed low back disability, 
the evidence of record does not show that symptoms or 
impairment involving the low back were evident during service 
or for many years thereafter; although his service medical 
records show that a lumbar puncture was performed in March 
1969 (in conjunction with treatment for headaches and 
influenza), there is no indication that such treatment 
resulted in any chronic residual symptoms or low back 
impairment.  The first post-service, objective clinical 
evidence documenting low back disability dates from 1997, and 
it does not indicate that such impairment was related to his 
active service or any incident occurring therein.  While the 
clinical evidence shows the presence of various low back 
impairment, including degenerative disc disease of the lumbar 
spine (and the veteran himself suggested in October 1997 that 
his low back disability was related to a spinal tap in 
service), the examiner did not indicate that this was in fact 
the etiological cause for his current low back disability; 
neither in October 1997, nor at any other time since service, 
has a physician linked the current low back disability to 
active service or any incident occurring therein.

With regard to the claimed tinnitus, although the veteran 
reported a 25-year history of tinnitus during VA medical 
treatment in June 1998, tinnitus was not found at that time 
or indeed at any time during active service or since his 
service separation.  Thus, as there is no current medical 
diagnosis of tinnitus, the claim must be denied as not 
currently well grounded.  See Rabideau, 2 Vet. App. 14; see 
also Brammer v. Derwinski, 3 Vet. App. 223 (1992) (absent 
proof of a present disability there can be no valid claim); 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted).  

The Board is mindful of the veteran's contention that he has 
chronic low back disability and had symptoms, including 
radiating low back pain and tinnitus since service.  While 
the credibility of his contention is not challenged and his 
competence to testify with regard to observable symptoms of 
recurrent pain and ringing in the ears is noted, consistent 
with Cartright v. Derwinski, 2 Vet. App. 24 (1991), he is 
simply not competent, as a layman, to render a medical 
diagnosis of chronic low back disability or tinnitus, or to 
provide an etiological link between active service and any 
current symptomatology.  See Grivois, 6 Vet. App. at 140, 
citing Espiritu, 2 Vet. App. at 494.  Also, the evidence of 
record does not show, nor is it contended by the veteran, 
that the claimed low back disability or tinnitus are related 
to combat; thus, 38 U.S.C.A. § 1154(b) (West 1991) is 
inapplicable here.

If a claim is not well grounded, the Board has no 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA has no duty to assist in the development of the 
claim.  Morton v. West, 12 Vet. App. 477 (1999).  

The RO has advised the veteran of the evidence necessary to 
establish a well-grounded claim, and he has not indicated the 
existence or availability of any medical evidence (not 
already of record) that would well ground his claims of 
service connection for low back disability or tinnitus.  Epps 
v. Brown, 9 Vet. App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Service connection for chronic low back disability is denied.

Service connection for tinnitus is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

